Per Curiam.
The petition shows that several proceedings have been instituted on behalf of the Commissioners of Parks and Boulevards of Detroit to condemn lands for the opening and widening of that way.- In the condemnation of lands in cities and villages for the use and benefit of the public, the necessity for using such property, and the just compensation to be made therefor, must be ascertained by a jury of freeholders. Const. Art. 15, § 15; Id. Art. 18, § 2.
The sole question presented by the petition in this case is whether a juror who has been summoned and acted upon the jury in a proceeding to condemn a parcel of land, but in which the jury disagreed and were discharged, is competent and qualified to sit and act upon .a subsequent panel in proceedings to condemn the same parcel for the same purposes mentioned in the former petition. We think it clear that he is disqualified, and might have been challenged for cause; and when the juror, before being sworn, was examined as to his qualifications, and denied having formed or expressed an opinion as to the necessity of taking the land for public use, and the party was not aware that he had sat upon a former panel, and had the question submitted to him as a member thereof, and the party did not discover the fact until after the second proceedings had closed, the party is entitled to have the verdict set aside and á new trial before a disinterested and impartial jury.
The mandamus must issue as prayed for in the petition.